NO.
12-06-00215-CR
 
IN THE COURT OF APPEALS
 
TWELFTH COURT OF APPEALS DISTRICT
 
TYLER, TEXAS
 
 
DANIEL JAMES ADAMS,  §          APPEAL
FROM THE 114TH
APPELLANT
 
V.        §          JUDICIAL
DISTRICT COURT OF
 
THE STATE OF TEXAS,
APPELLEE   §          SMITH
COUNTY, TEXAS
 


















 
 

MEMORANDUM OPINION
PER CURIAM
            Appellant
pleaded guilty to intoxication manslaughter. 
The trial court assessed punishment at imprisonment for fifteen
years.  We have received the trial court’s
certification showing that Appellant waived his right to appeal.  See Tex.
R. App. P. 25.2(c)(3)(B). 
Accordingly, the appeal is dismissed for want of
jurisdiction.
Opinion delivered June 30,
2006.
Panel consisted of Worthen, C.J. and Griffith, J.
 
 
 
 
 
(DO NOT PUBLISH)